Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement, dated on and as of May 28, 2018 (this
“Agreement”), is made by and among Nuo Therapeutics, Inc., a Delaware
corporation (the “Company”), and Rohto Pharmaceutical Co., Ltd., a Japanese
corporation with its principal office at 1-8-1 Tatsumi-nishi, Ikuno-ku, Osaka
Japan 544-8666, the undersigned purchaser (“Rohto”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated thereunder, the
Company desires to offer, issue and sell to Rohto (the “Offering”), and Rohto
desires to purchase from the Company, 1,000,000 shares (the “Shares”) of the
Company’s Common Stock, par value $0.0001 per share (the “Common Stock”). The
Shares are sometimes referred to herein as the “Securities”.

 

WHEREAS, the net proceeds of the Offering are intended to be used by the Company
to for working capital and other general corporate purposes of the Company and
its subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and Rohto
agree as follows:

 

1

SUBSCRIPTION

 

(a)     Subject to the conditions to closing set forth herein, Rohto hereby
irrevocably subscribes for and agrees to purchase Securities for the aggregate
purchase price of five hundred thousand dollars ($500,000)(the “Subscription
Amount”). The Securities to be issued to Rohto hereunder shall consist of Shares
in an amount equal to the quotient of (x) the Subscription Amount, divided by
(y) the Share Purchase Price, rounded down to the nearest whole number.

 

(b)     For the purposes of this Agreement, the purchase price for each Share
shall be $0.50 (the “Share Purchase Price”).

 

(c)     The Company shall use its reasonable best efforts to hold the closing of
the Offering (the “Closing”, and the date of the Closing, the “Closing Date”) no
later than June 15, 2018. Prior to the Closing, Rohto shall deliver the
Subscription Amount by wire transfer to a bank account in accordance with the
wire transfer instructions set forth on Schedule A.

 

(d)     Upon receipt by the Company of the requisite payment for all Securities
to be purchased by Rohto whose subscriptions are accepted, the Company shall, at
the Closing: (i) issue to Rohto stock certificates representing the shares of
Common Stock purchased at such Closing under this Agreement or deliver written
evidence that such shares have been or will be issued (as of the Closing Date)
in book-entry form, (ii) deliver to Rohto a certificate stating that the
representations and warranties made by the Company in Section 3 of this
Agreement are true and correct in all material respects on the date of such
Closing relating to the Securities subscribed for pursuant to this Agreement as
though made on and as of such Closing Date (provided, however, that
representations and warranties that speak as of a specific date shall continue
to be true and correct as of the Closing with respect to such date), and (iii)
cause to be delivered to Rohto’s an opinion of counsel to the Company
substantially in the form of Exhibit A hereto.

 

 

--------------------------------------------------------------------------------

 

 

(e)     Rohto acknowledges and agrees, solely with respect to itself, that (i)
the purchase of Shares by Rohto pursuant to the Offering is subject to all the
terms and conditions set forth in this Agreement, and (ii) this Agreement shall
be binding upon Rohto upon the execution and delivery to the Company of Rohto’s
signed counterpart signature page to this Agreement.

 

2

REPRESENTATIONS AND WARRANTIES OF ROHTO

 

Rohto hereby represents and warrants to the Company, and agrees with the Company
as follows:

 

(a)     Rohto understands and acknowledges and is fully aware that (i) the
Securities are currently quoted on the OTC Markets Group marketplace, and (ii)
the Securities are not presently quoted or listed for trading on any national
securities exchange, and, notwithstanding the circumstances described in the
preceding clauses (i) and (ii), (and without limiting any of the other
representations and warranties or agreements of Rohto herein), Rohto has made
its own investment decision to subscribe for and purchase Securities issued in
the Offering.

 

(b)     Rohto has carefully read this Agreement (the “Offering Document”), and
is familiar with and understands the terms of the Offering. Rohto has relied
only on the information contained in the Offering Document and the Company’s
filings made with the Securities and Exchange Commission (“SEC”) pursuant to
Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended,
through the date hereof (the “SEC Filings”), and has not relied on any
representation made by any other person, other than as set forth in Sections
2(c) and (d) below. Rohto fully understands all of the risks related to the
purchase of the Securities. Rohto has carefully considered and has discussed
with Rohto’s professional legal, tax, accounting and financial advisors, to the
extent Rohto has deemed necessary, the suitability of an investment in the
Securities for Rohto’s particular tax and financial situation and has determined
that the Securities being subscribed for by Rohto are a suitable investment for
Rohto. Rohto recognizes that an investment in the Securities involves
substantial risks, including the possible loss of the entire amount of such
investment. Rohto further recognizes that the Company has broad discretion
concerning the use and application of the proceeds from the Offering.

 

(c)     Rohto acknowledges that (i) Rohto has had the opportunity to request
copies of any documents, records, and books pertaining to this investment and
(ii) any such documents, records and books that Rohto requested have been made
available for inspection by Rohto.

 

(d)     Rohto and Rohto’s advisors have had a reasonable opportunity to ask
questions of and receive answers from representatives of the Company or persons
acting on behalf of the Company concerning the Offering and all such questions
have been answered to the full satisfaction of Rohto. Rohto understands that it
is not relying on any representation of any kind made by the Company regarding
the Company, the Securities or any other matter other than as set forth herein.

 

2

--------------------------------------------------------------------------------

 

 

(e)     Rohto is not subscribing for Securities as a result of or subsequent to
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar, meeting or conference whose attendees have been
invited by any general solicitation or general advertising.

 

(f)     Rohto has sufficient knowledge and experience in financial, tax and
business matters to enable Rohto to utilize the information made available to
Rohto in connection with the Offering, to evaluate the merits and risks of an
investment in the Securities and to make an informed investment decision with
respect to an investment in the Securities on the terms described in the
Offering Document.

 

(g)     Rohto will not sell or otherwise transfer the Securities without
registration under the Securities Act and applicable state securities laws or an
applicable exemption therefrom. Rohto acknowledges that neither the offer nor
sale of the Securities has been registered under the Securities Act or under the
securities laws of any state. Rohto represents and warrants that Rohto is
acquiring the Securities for Rohto’s own account and not with a current view
toward resale or distribution within the meaning of the Securities Act. Rohto
has not offered or sold the Securities being acquired nor does Rohto have any
present intention of selling, distributing or otherwise disposing of such
Securities either currently or after the passage of a fixed or determinable
period of time or upon the occurrence or non-occurrence of any predetermined
event or circumstances in violation of the Securities Act. Rohto is aware that
(i) the Securities are not currently eligible for sale in reliance upon Rule 144
promulgated under the Securities Act and (ii) the Company has no obligation to
register the Securities subscribed for hereunder. By making these
representations herein, Rohto is not making any representation or agreement to
hold the Securities for any minimum or other specific term and reserves the
right to dispose of the Securities at any time in accordance with or pursuant to
a registration statement or an available exemption to the registration
requirements of the Securities Act.

 

(h)     Rohto acknowledges that certificates representing the Shares shall be
stamped or otherwise imprinted with a legend substantially in the following
form:

 

The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or any state securities laws and neither the securities
nor any interest therein may be offered, sold, transferred, pledged or otherwise
disposed of except pursuant to an effective registration under such act or an
exemption from registration, which is available under such act.

 

Certificates evidencing the Shares shall not be required to contain such legend
or any other legend (i) following any sale of such Shares pursuant to Rule 144,
or (ii) if such Shares are eligible for sale under Rule 144(b), or (iii) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Securities and Exchange Commission), in each such case (i) through (iii) to
the extent reasonably determined by the Company’s legal counsel. Subject to the
foregoing, at such time and to the extent a legend is no longer required for the
Shares, the Company will use its reasonable best efforts to, no later than five
(5) trading days following the delivery by Rohto to the Company or to the
Company and the Company’s transfer agent of a legended certificate representing
such Shares (together with such accompanying documentation or representations as
reasonably required by counsel to the Company), deliver or cause to be delivered
a certificate representing such Shares that is free from the foregoing legend.

 

3

--------------------------------------------------------------------------------

 

 

(i)     If this Agreement is executed and delivered on behalf of a partnership,
corporation, limited liability company, trust, estate or other entity: (i) such
partnership, corporation, limited liability company, trust, estate or other
entity has the full legal right and power and all authority and approval
required (a) to execute and deliver this Agreement and all other instruments
executed and delivered by or on behalf of such partnership, corporation, limited
liability company, trust, estate or other entity in connection with the purchase
of its Securities, and (b) to purchase and hold such Securities, (ii) the
signature of the party signing on behalf of such partnership, corporation,
limited liability company, trust, estate or other entity is binding upon such
partnership, corporation, limited liability company, trust, estate or other
entity, and (iii) such partnership, corporation, limited liability company,
trust or other entity has not been formed for the specific purpose of acquiring
such Securities, unless each beneficial owner of such entity is qualified as an
accredited investor within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act and has submitted information to the
Company substantiating such individual qualification.

 

(j)     Rohto is an “accredited investor” as defined in Rule 501 of Regulation D
under the Securities Act on the basis indicated therein.

 

(k)     Rohto acknowledges that the Company may issue shares of Common Stock in
excess of those being issued in connection with the Offering from time to time.
The issuance of additional shares of Common Stock may cause dilution of the
existing shares of Common Stock and a decrease in the market price of such
existing shares. Rohto acknowledges and agrees that it shall have no preemptive
rights, right of first refusal, or other rights to subscribe for or purchase any
shares of Common Stock the Company may issue in the future as a result of
Rohto’s purchase of Securities pursuant to this Agreement.

 

3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby makes the following representations and warranties to Rohto:

 

(a)     Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and, except as disclosed in the SEC Filings, the
Company has full corporate power and authority to conduct its business as
currently conducted. The Company is duly qualified to do business as a foreign
corporation and is in good standing in all jurisdictions in which the character
of the property owned or leased or the nature of the business transacted by it
makes qualification necessary, except where the failure to be so qualified would
not have a material adverse effect on the business, properties, assets,
financial condition or results of operations of the Company and its subsidiaries
taken as a whole (a “Material Adverse Effect”).

 

(b)     Capitalization. (i) The authorized capital stock of the Company consists
of 31,500,000 shares of Common Stock and 1,000,000 shares of preferred stock,
par value $0.0001 per share (“Preferred Stock”), (ii) 22,722,400 shares of
Common Stock and 29,308 shares of Series A Preferred Stock are issued and
outstanding, (iii) warrants to purchase 6,180,000 shares of Common Stock are
issued and outstanding, (iv) 742,084 shares of Common Stock are issuable upon
the exercise of outstanding stock options under the Company’s 2016 Omnibus
Incentive Compensation Plan, as amended (the “Omnibus Plan”), and (v) 943,316
unallocated shares of Common Stock are reserved for future issuance to
employees, directors, officers and consultants pursuant to the Omnibus Plan.
Collectively, the shares of Common Stock set forth in clauses (ii) through (v)
are referred to herein as the “Issued or Reserved Shares” and the difference
between the Company’s authorized shares of Common Stock and the Issued or
Reserved Shares is referred to herein as the “Unreserved Shares.” Other than as
set forth above or as contemplated in this Agreement, there are no other
options, warrants, calls, rights, commitments or agreements of any character to
which the Company is a party or by which either the Company is bound or
obligating the Company to issue, deliver, sell, repurchase or redeem, or cause
to be issued, delivered, sold, repurchased or redeemed, any shares of the
capital stock of the Company or obligating the Company to grant, extend or enter
into any such option, warrant, call, right, commitment or agreement.

 

4

--------------------------------------------------------------------------------

 

 

(c)     Issuance; Reservation of Shares. The issuance of the Shares has been
duly and validly authorized by all necessary corporate action, and the Shares,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and non-assessable shares of Common Stock of the Company; provided,
however, that Rohto acknowledges and agrees that the number of Shares to be
issued to it pursuant to this Agreement exceeds the number of Unreserved Shares
by 87,800.

 

(d)     Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into this Agreement, and to consummate the
transactions contemplated hereby and thereby. All corporate action on the part
of the Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of this Agreement by the Company, the
authorization, sale, issuance and delivery of the Securities contemplated herein
and the performance of the Company’s obligations hereunder and thereunder has
been taken, subject to the proviso in Section 3(c) above. This Agreement has
been duly executed and delivered by the Company and constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms and subject to laws of general application relating to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and rules of
law governing specific performance, injunctive relief or other equitable
remedies, and to limitations of public policy. The issuance and sale of the
Securities contemplated hereby will not give rise to any preemptive rights or
rights of first refusal on behalf of any person, except for those that which
have been complied with or waived.

 

(e)     No Conflict; Governmental and Other Consents.

 

(i)     The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of, (i) any provision of the Certificate of Incorporation or Bylaws of
the Company or any of its subsidiaries, or (ii) any law, statute, rule,
regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which the Company or any of its subsidiaries is
bound, and will not conflict with, or result in a breach or violation of, any of
the terms or provisions of, or constitute (with due notice or lapse of time or
both) a default under, any lease, loan agreement, mortgage, security agreement,
trust indenture or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company except to the extent
that any such violation, conflict or breach would not be reasonably likely to
have a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------

 

 

(ii)     No consent, approval, authorization or other order of any governmental
authority or other third party is required to be obtained by the Company in
connection with the authorization, execution and delivery of this Agreement or
with the authorization, issuance and sale of the Securities, except such
post-Closing filings as may be required to be made with the SEC, the Financial
Industry Regulatory Authority, Inc., and with any state or foreign blue sky or
securities regulatory authority.

 

(f)     Litigation. There are no pending or, to the Company’s knowledge,
threatened legal or governmental proceedings against the Company or any of its
subsidiaries, which, if adversely determined, would be reasonably likely to have
a Material Adverse Effect. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body (including, without
limitation, the SEC) pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its subsidiaries wherein an
unfavorable decision, ruling or finding could adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under this Agreement. Except as disclosed in the SEC Filings,
neither the Company nor any of its subsidiaries are subject to any order,
judgment or decree, which would be reasonably likely to have a Material Adverse
Effect.

 

(g)     Investment Company. The Company is not an “investment company” within
the meaning of such term under the Investment Company Act of 1940, as amended,
and the rules and regulations of the SEC thereunder.

 

(h)     Subsidiaries. The Company’s subsidiaries are set forth on Schedule B
hereof (collectively referred to herein as the Company’s “subsidiaries”). Each
of the Company’s subsidiaries has been duly formed, is validly existing and is
in good standing under the law of the jurisdiction of its formation, has the
requisite power and authority to own its property and to conduct its business
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except to the extent that the failure to
be so qualified or be in good standing would not have a Material Adverse Effect.

 

(i)     Indebtedness. The SEC Filings reflect, as of the date thereof, all
outstanding secured and unsecured Indebtedness (as defined below) of the Company
or any subsidiary, or for which the Company or any subsidiary has commitments.
Neither the Company nor any of its subsidiaries has incurred any material
Indebtedness or commitments for Indebtedness since the date of the filing of the
most recent SEC Filing. For purposes of this Agreement, “Indebtedness” shall
mean (a) any liabilities for borrowed money or amounts owed (other than trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP. Except as disclosed in the SEC Filings, as of the Closing Date, (i)
the Company is not in default with respect to any Indebtedness, and (ii) the
Company will not be insolvent after giving effect to the transactions
contemplated herein. For purposes of this Section 3(i), “insolvent” shall mean
an inability to pay debts when due.

 

6

--------------------------------------------------------------------------------

 

 

(j)     Certain Fees. Except as is set forth on Schedule C, no brokers’,
finders’ or financial advisory fees or commissions will be payable by the
Company with respect to the transactions contemplated by this Agreement.

 

(k)     Material Agreements. Except as disclosed in the SEC Filings, the Company
is not in default under any material agreement now in effect to which the
Company is a party, the result of which would be reasonably likely to have a
Material Adverse Effect.

 

(l)     Transactions with Affiliates. Except as disclosed in the SEC Filings,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(a) the Company, its subsidiaries or any of their respective customers or
suppliers on the one hand, and (b) on the other hand, any person who would be
covered by Item 404(a) of Regulation S-K or any company or other entity
controlled by such person.

 

(m)     Taxes. The Company and its subsidiaries have prepared and filed all
federal, state, local, foreign and other tax returns for income, gross receipts,
sales, use and other taxes and custom duties (“Taxes”) required by law to be
filed by them, except for tax returns, the failure to file which, individually
or in the aggregate, do not and would not have a Material Adverse Effect. Such
filed tax returns are complete and accurate, except for such omissions and
inaccuracies, which individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The Company and its subsidiaries
have paid or made provisions for the payment of all Taxes shown to be due on
such tax returns and all additional assessments, and adequate provisions have
been and are reflected in the financial statements of the Company and the
subsidiaries for all current Taxes to which the Company or any subsidiary is
subject and which are not currently due and payable, except for such Taxes
which, if unpaid, individually or in the aggregate, do not and would not have a
Material Adverse Effect. None of the federal income tax returns of the Company
or any of its subsidiaries for the past five years has been audited by the
Internal Revenue Service. Neither the Company nor any of its subsidiaries has
received written notice of any assessments, adjustments or contingent liability
(whether federal, state, local or foreign) in respect of any Taxes pending or
threatened against the Company or any subsidiary for any period which, if
unpaid, would have a Material Adverse Effect.

 

(n)     Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which the Company and its subsidiaries are engaged. The Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its and its subsidiaries’ businesses without an
increase in cost significantly greater than general increases in cost
experienced for similar companies in similar industries with respect to similar
coverage.

 

7

--------------------------------------------------------------------------------

 

 

(o)     Environmental Matters. To the Company’s knowledge, all real property
owned, leased or otherwise operated by the Company and its subsidiaries is free
of contamination from any substance, waste or material currently identified to
be toxic or hazardous pursuant to, within the definition of a substance which is
toxic or hazardous under, or which may result in liability under, any
Environmental Law (as defined below), including, without limitation, any
asbestos, polychlorinated biphenyls, radioactive substance, methane, volatile
hydrocarbons, industrial solvents, oil or petroleum or chemical liquids or
solids, liquid or gaseous products, or any other material or substance
(“Hazardous Substance”) which has caused or would reasonably be expected to
cause or constitute a threat to human health or safety, or an environmental
hazard in violation of Environmental Law or to result in any environmental
liabilities that would be reasonably likely to have a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has caused or suffered to occur
any release, spill, migration, leakage, discharge, disposal, uncontrolled loss,
seepage, or filtration of Hazardous Substances that would reasonably be expected
to result in environmental liabilities that would be reasonably likely to have a
Material Adverse Effect. The Company and its subsidiaries have generated,
treated, stored and disposed of any Hazardous Substances in compliance with
applicable Environmental Laws, except for such non-compliances that would not be
reasonably likely to have a Material Adverse Effect. The Company and its
subsidiaries have obtained, or has applied for, and is in compliance with and in
good standing under all permits required under Environmental Laws (except for
such failures that would not be reasonably likely to have a Material Adverse
Effect) and neither the Company nor any of its subsidiaries has knowledge of any
proceedings to substantially modify or to revoke any such permit. There are no
investigations, proceedings or litigation pending or, to the Company’s
knowledge, threatened against the Company, its subsidiaries or any of their
respective facilities relating to Environmental Laws or Hazardous Substances.
“Environmental Laws” shall mean all federal, national, state, regional and local
laws, statutes, ordinances and regulations, in each case as amended or
supplemented from time to time, and any judicial or administrative
interpretation thereof, including orders, consent decrees or judgments relating
to the regulation and protection of human health, safety, the environment and
natural resources.

 

(p)     Intellectual Property Rights and Licenses. Except as disclosed in the
SEC Filings, (a) the Company and its subsidiaries own or have the right to use
any and all information, know-how, trade secrets, patents, copyrights,
trademarks, trade names, software, formulae, methods, processes and other
intangible properties that are of a such nature and significance to the business
that the failure to own or have the right to use such items would have a
Material Adverse Effect (“Intangible Rights”), (b) neither the Company nor any
of its subsidiaries has received any notice that it is in conflict with or
infringing upon the asserted intellectual property rights of others in
connection with the Intangible Rights, and, to the Company’s knowledge, neither
the use of the Intangible Rights nor the operation of the Company’s and its
subsidiaries’ businesses is infringing or has infringed upon any intellectual
property rights of others in a manner that would be reasonably expected to have
a Material Adverse Effect, (c) all payments have been duly made that are
necessary to maintain the Intangible Rights in force, (d) no claims have been
made, and to the Company’s knowledge, no claims are threatened, that challenge
the validity or scope of any material Intangible Right of the Company or any of
its subsidiaries, (e) the Company and its subsidiaries have taken reasonable
steps to obtain and maintain in force all licenses and other permissions under
Intangible Rights of third parties necessary to conduct their businesses as
heretofore conducted by them, and now being conducted by them, and as expected
to be conducted, and neither the Company nor its subsidiaries is or has been in
material breach of any such license or other permission in a manner that would
be reasonably expected to have a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------

 

 

(q)     Labor, Employment and Benefit Matters.

 

(i)     There are no existing, or to the Company’s knowledge, threatened strikes
or other labor disputes against the Company or any of its subsidiaries that
would be reasonably likely to have a Material Adverse Effect. There is no
organizing activity involving employees of the Company or its subsidiaries
pending or, to the Company’s knowledge, threatened by any labor union or group
of employees. There are no representation proceedings pending or, to the
Company’s knowledge, threatened with the National Labor Relations Board, and no
labor organization or group of employees of the Company or its subsidiaries has
made a pending demand for recognition.

 

(ii)     Neither the Company nor any of its subsidiaries is, or during the five
years preceding the date of this Agreement was, a party to any labor or
collective bargaining agreement and there are no labor or collective bargaining
agreements which pertain to employees of the Company or any of its subsidiaries.

 

(iii)     Each employee benefit plan is in compliance with all applicable law,
except for such noncompliance that would not be reasonably likely to have a
Material Adverse Effect.

 

(iv)     Neither the Company nor any of its subsidiaries have any liabilities,
contingent or otherwise, including, without limitation, liabilities for retiree
health, retiree life, severance or retirement benefits, which are not fully
reflected, to the extent required by GAAP, on the Company’s financial statements
or fully funded. The term “liabilities” used in the preceding sentence shall be
calculated in accordance with reasonable actuarial assumptions.

 

(v)     Neither the Company nor any of its subsidiaries has (i) terminated any
“employee pension benefit plan” as defined in Section 3(2) of ERISA (as defined
below) under circumstances that present a material risk of the Company or any of
its subsidiaries incurring any liability or obligation that would be reasonably
likely to have a Material Adverse Effect, or (ii) incurred or expects to incur
any outstanding liability under Title IV of the Employee Retirement Income
Security Act of 1974, as amended and all rules and regulations promulgated
thereunder (“ERISA”).

 

(r)     Compliance with Law. Except as disclosed in the SEC Filings, the Company
and its subsidiaries are in compliance in all material respects with all
applicable laws, including, to the extent applicable, U.S. anti-money laundering
laws and U.S. Treasury Department’s Office of Foreign Assets Control
regulations, except for such noncompliance that would not reasonably be likely
to have a Material Adverse Effect. Neither the Company or its subsidiaries has
received any notice of, nor does the Company have any knowledge of, any
violation (or of any investigation, inspection, audit or other proceeding by any
governmental entity involving allegations of any violation) of any applicable
law involving or related to the Company or any of its subsidiaries which has not
been dismissed or otherwise disposed of that would be reasonably likely to have
a Material Adverse Effect. Neither the Company nor any of its subsidiaries has
received notice or otherwise has any knowledge that the Company or any of its
subsidiaries is charged with, threatened with or under investigation with
respect to, any violation of any applicable law that would reasonably be likely
to have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company or any subsidiary has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any law. The Company, its subsidiaries and, to the Company’s knowledge, their
respective directors, officers, employees and agents have complied in all
material respects with the Foreign Corrupt Practices Act of 1977, as amended,
and any related rules and regulations. The Company expects to be in compliance
with the applicable requirements of the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations thereunder within 180 days of the Closing, except
where such noncompliance would not reasonably be likely to have a Material
Adverse Effect.

 

9

--------------------------------------------------------------------------------

 

 

(s)     Ownership of Property. Except as disclosed in the SEC Filings, the
Company and its subsidiaries has (i) good and marketable fee simple title to its
owned real property, if any, free and clear of all liens, except for liens which
do not individually or in the aggregate have a Material Adverse Effect, (ii) a
valid leasehold interest in all leased real property, and each of such leases is
valid and enforceable in accordance with its terms (subject to laws of general
application relating to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and rules of law governing specific performance, injunctive
relief or other equitable remedies, and to limitations of public policy) and is
in full force and effect, and (iii) good title to, or valid leasehold interests
in, all of its other properties and assets free and clear of all liens, except
for liens which do not individually or in the aggregate have a Material Adverse
Effect.

 

(t)     No Integrated Offering. Assuming the accuracy of Rohto’s representations
and warranties set forth in Section 2 of this Agreement, neither the Company,
nor any of its affiliates or other person acting on the Company’s behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security under circumstances that would cause the Offering
of the Securities to be integrated with prior offerings by the Company for
purposes of the Securities Act, when integration would cause the Offering not to
be exempt from the requirements of Section 5 of the Securities Act.

 

(u)     General Solicitation. Neither the Company nor, to its knowledge, any
person acting on behalf of the Company, has offered or sold any of the
Securities by any form of “general solicitation” within the meaning of Rule 502
under the Securities Act. To the knowledge of the Company, no person acting on
its behalf has offered the Securities for sale other than to Rohto and certain
other “accredited investors” within the meaning of Rule 501 under the Securities
Act.

 

(v)     No Manipulation of Stock. The Company has not taken and will not take,
in violation of applicable law, any action designed to or that might reasonably
be expected to cause or result in stabilization or manipulation of the price of
the Common Stock to facilitate the sale or resale of the Securities.

 

10

--------------------------------------------------------------------------------

 

 

(w)     No Registration. Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, Rohto, no registration
of the Securities under the Securities Act is required in connection with the
offer and sale of the Securities by the Company to Rohto as contemplated by this
Agreement.

 

(x)     Disclosure. The Company understands and acknowledges that Rohto will
rely on the foregoing representations in purchasing the Securities of the
Company hereunder. All disclosure provided by the Company to Rohto in the
Company’s SEC Filings regarding the Company, its business and the transactions
contemplated hereby furnished by or on the behalf of the Company are, taken as a
whole, true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. To the Company’s knowledge, no
material event or circumstance has occurred or information exists with respect
to the Company or its business, properties, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

4

UNDERSTANDINGS

 

Rohto understands, acknowledges and agrees with the Company as follows:

 

(a)     The execution of this Agreement by Rohto or solicitation of the
investment contemplated hereby shall create no obligation on the part of the
Company to accept any subscription or complete the Offering. If the Company
accepts the subscription for Securities made by Rohto, it shall countersign this
Agreement. Rohto hereby acknowledges and agrees that the subscription hereunder,
once accepted by the Company, is irrevocable by Rohto, and that, except as
required by law, Rohto is not entitled to cancel, terminate or revoke this
Agreement or any agreements of Rohto hereunder.

 

(b)     No federal or state agency or authority has made any finding or
determination as to the accuracy or adequacy of the Offering Document or as to
the fairness of the terms of the Offering nor any recommendation or endorsement
of the Securities. Any representation to the contrary is a criminal offense. In
making an investment decision, Rohto must rely on their own examination of the
Company and the terms of the Offering, including the merits and risks involved.

 

(c)     The Offering is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Rule 506 of Regulation D thereunder, which is in part dependent
upon the truth, completeness and accuracy of the statements made by Rohto
herein.

 

(d)     Notwithstanding the registration obligations provided herein, there can
be no assurance that Rohto will be able to sell or dispose of the Securities. It
is understood that in order not to jeopardize the Offering’s exempt status under
Section 4(2) of the Securities Act and Regulation D, any transferee may, at a
minimum, be required to fulfill the investor suitability requirements
thereunder.

 

11

--------------------------------------------------------------------------------

 

 

(e)     Rohto acknowledges that the Offering is confidential and non-public and
agrees that all information about the Offering shall be kept in confidence by
Rohto until the public announcement of the Offering by the Company. Rohto
acknowledges that the foregoing restrictions on Rohto’s use and disclosure of
any such confidential, non-public information contained in the above-described
documents restricts Rohto from trading in the Company’s securities to the extent
such trading is on the basis of material, non-public information of which Rohto
is aware. Except for the terms of the transaction documents and the fact that
the Company is considering consummating the transactions contemplated therein
(which information the Company has agreed to disclose in accordance with this
Agreement), the Company confirms that neither the Company nor, to its knowledge,
any other person acting on its behalf, has provided Rohto or their agents or
counsel with any information that constitutes material, non-public information
as of the Closing Date.

 

5

COVENANTS OF THE COMPANY

 

(a)     The Company shall make a public announcement of the execution of this
Agreement and the terms of the transaction documents by filing with the SEC a
Current Report on Form 8-K not later than 8:30 a.m. New York City time on the
business day following the date of this Agreement. As a result of the forgoing
issuance and filing, all material, non-public information previously provided to
Rohto or their agents or counsel shall have been publicly announced and
disclosed. Notwithstanding anything in this Agreement to the contrary, following
the foregoing issuance and filing the Company shall have no obligation to, and
will not, disclose or provide any material, non-public information to Rohto or
their agents or counsel.

 

(b)     The Company shall use its reasonable best efforts to file in a timely
manner all required reports under the Exchange Act.

 

(c)     The Company agrees to file one or more Forms D with respect to the
Securities on a timely basis as required under Regulation D under the Securities
Act to claim the exemption provided by Rule 506 of Regulation D and to provide a
copy thereof to Rohto and their counsel promptly after such filing.

 

(d)     The Company will not sell, offer to sell, solicit offers to buy or
otherwise negotiate in respect of any “security” (as defined in the Securities
Act) that is or could be integrated with the sale of the Securities in a manner
that would require the registration of the Securities under the Securities Act.

 

(e)     The Company intends that the net proceeds from the Offering will be used
for working capital and other general corporate purposes of the Company.

 

6

MISCELLANEOUS

 

(a)     Notices. Any notice or other document required or permitted to be given
or delivered to Rohto shall be in writing and sent (x) by fax if the sender on
the same day sends a confirming copy of such notice by an internationally
recognized overnight delivery service (charges prepaid) or (y) by an
internationally recognized overnight delivery service (with charges prepaid):

 

12

--------------------------------------------------------------------------------

 

 

(i)           if to the Company, at

 

Nuo Therapeutics, Inc.

207A Perry Parkway, Suite 1

Gaithersburg, MD 20877

Attention: Chief Executive Officer

Facsimile: (240) 499-2690

 

or such other address as it shall have specified to Rohto in writing, with a
copy (which shall not constitute notice) to:

 

Hill, Ward & Henderson, P.A.

101 East Kennedy Blvd. Suite 3700

Tampa, FL 33602

Attention: Roland S. Chase, Esq.

Facsimile: (813) 221-2900

 

and

 

(ii)         if to Rohto, at its address set forth on the signature page to this
Agreement, or such other address as it shall have specified to the Company in
writing.

 

(b)     Section Headings. The article and section headings in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement. References in this Agreement to a designated “Section” refer
to a Section of this Agreement unless otherwise specifically indicated.

 

(c)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

(d)     Consent to Jurisdiction and Service of Process. The parties to this
Agreement hereby agree to submit to the jurisdiction of the courts of the State
of Delaware and the courts of the United States of America located in the
District of Delaware, and appellate courts from any thereof in any action or
proceeding arising out of or relating to this Agreement.

 

(e)     Waiver of Jury Trial. Each of the parties to this Agreement hereby
unconditionally agrees to waive, to the fullest extent permitted by applicable
law, its respective rights to a jury trial of any claim or cause of action
(whether based on contract, tort or otherwise) based upon, arising out of or
relating to this Agreement or the transactions contemplated hereby. The scope of
this waiver is intended to be all-encompassing of any and all disputes that may
be filed in any court and that relate to the subject matter of this Agreement,
including contract claims, tort claims and all other common law and statutory
claims. Each party hereto: (i) acknowledges that this waiver is a material
inducement to enter into this Agreement, that each has already relied on this
waiver in entering into this Agreement, and that each will continue to rely on
this waiver in their related future dealings, (ii) acknowledges that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not in the event of any action or
proceeding, seek to enforce the foregoing waiver and (iii) warrants and
represents that it has reviewed this waiver with its legal counsel and that it
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 6(E) AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

13

--------------------------------------------------------------------------------

 

 

(f)     Amendments. This Agreement may be amended only by an instrument in
writing executed by the Company and Rohto.

 

(g)     Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and thereby.

 

(h)     Severability. The invalidity or unenforceability of any specific
provision of this Agreement shall not invalidate or render unenforceable any of
its other provisions. Any provision of this Agreement held invalid or
unenforceable shall be deemed reformed, if practicable, to the extent necessary
to render it valid and enforceable and to the extent permitted by law and
consistent with the intent of the parties to this Agreement.

 

(i)     Arms Length Negotiations. The Company acknowledges and Rohto confirms
that it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors.

 

(j)     Counterparts. This Agreement may be executed in multiple counterparts,
including by means of facsimile, each of which shall be deemed an original, but
all of which together shall constitute the same instrument.

 

(SIGNATURE PAGE FOLLOWS)

 

14

--------------------------------------------------------------------------------

 

 

Rohto hereby subscribes for such number of Shares as shall equal (x) the
Subscription Amount as set forth below divided by the Share Purchase Price,
rounded down to the nearest whole number, and agrees to be bound by the terms
and conditions of this Agreement.

 

PURCHASER

 

Dated

May 28, 2018

   

Total Subscription Amount:

$500,000.00

   

Signature of Subscriber

/s/ Kunio Yamada

   

Name and Title of Officer (if applicable)

Kunio Yamada, Chairman & CEO

   

Signature of Joint Subscriber (if any):

Not applicable.

   

Social Security Number:

------

   

Taxpayer Identification (if applicable)

------

   

Social Security Number of Joint Subscriber (if any):

Not applicable.

   

Name (please print as name will appear on stock certificate):

Rohto Pharmaceutical Co., Ltd.

   

Number and Street:

1-8-1 Tatsumi-nishi, Ikuno-ku,

   

City, State/Country:

Osaka, Japan

   

Zip Code:

544-8666

             

ACCEPTED BY:

 

NUO THERAPEUTICS, INC.

     

By:

/s/ David Jorden   Name: David Jorden   Title: CEO   Dated: May 25, 2018

 